By order entered February 13, 2001, this Court affirmed the final decree and the Surrogate’s April 4, 2000 order discharging appellant as coexecutor (280 AD2d 336), and by order entered April 10, 2001 (M-1438, 2001 NY App Div LEXIS 3720), this Court denied appellant’s motion for leave to reargue or to appeal to the Court of Appeals, foreclosing further challenges by appellant to the final decree. This latest motion does not appear to be based on any new evidence, but is, as the Surrogate described it, simply another instance of appellant’s “continuing refusal to accept the Court’s decision rendered in connection with the accounting proceeding, notwithstanding that he has exhausted all avenues of appeal.” We would add that there is no merit to appellant’s claims regarding the sufficiency of the estate’s assets. Concur — Nardelli, J.P., Saxe, Ellerin, Rubin and Friedman, JJ.